Title: To Alexander Hamilton from Thomas Willing, 30 November 1789
From: Willing, Thomas
To: Hamilton, Alexander


Bank of North America [Philadelphia] Nov. 30. 1789
Sir,
Yours of the 25th. did not reach me till yesterday noon. I call’d the Directors at 9 oClock this Morning and by the enclosure to the Treasurer with the Post Notes also sent him you will see that your application for a further Loan of twenty thousand dollars has been complied with; and I have no doubt that you will send forward a Treasury Warrant indorsed by the Secretary for the Amount together with an Official acknowledgment of this Loan. I am   Sir Yr Obedt Serv

Alexander Hamilton Esqr
